NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3928-19

KEVIN L. JIMENEZ a/k/a
KEVIN JIMINEZ,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

          Respondent.


                   Submitted May 12, 2021 – Decided June 1, 2021

                   Before Judges Rose and Firko.

                   On appeal from the New Jersey Department of
                   Corrections.

                   James S. Friedman, attorney for appellant.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Christopher C. Josephson, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Kevin L. Jimenez, an inmate at Southern State Correctional Facility

(SSCF), appeals from a May 7, 2020 final agency decision of the New Jersey

Department of Corrections (DOC), which upheld an adjudication and sanctions

for committing prohibited act *.252, encouraging others to riot, N.J.A.C. 10A:4-

4.1(a). We affirm.

      The charges stemmed from an incident that occurred on SSCF's Housing

Unit 2-Right (Unit 2R) on April 9, 2020. The incident was captured on the

prison's video system cameras and recorded without sound. Jimenez and sixty-

two other inmates were housed on Unit 2R, which was designated as a

quarantine unit to temporarily house inmates who were exposed to COVID-19.

      Around 9:20 p.m., custody staff moved twelve additional inmates to Unit

2R. As those inmates entered, they were threatened by the sixty-three inmates,

who yelled and cursed at them. The twelve inmates were temporarily moved to

a secure location.

      At 9:30 p.m., prison officials instituted a "lock-up" order, requiring all

inmates to exit the "day-space," return to their wings, and remain in their bunks

until a head count was completed. Repeated orders were ignored. Instead, the

inmates remained in the day-space, where they continued to watch television




                                                                           A-3928-19
                                       2
and use the kiosks and telephones. Ten minutes later, several inmates pushed a

large table against the tier entrance gate to block access to the unit.

      According to the report issued by Major Floyd Cossaboon, all inmates

housed on Unit 2R were advised "if they were not participating in the refusing

[-]to[-]count and unit-wide disturbance[,] they were to go down [to] their wings

and remain on their assigned bunks." Notably, "[a]t no time was any inmate

observed to have counted up as ordered and remain on their assigned bunk."

      Around 10:00 p.m., Cossaboon observed, via the prison's real-time

monitoring system, "inmates from every wing milling about the unit. There

were no wings that were not participating in their refusal to leave the day-space

and 'count up.'" Because several inmates were wearing surgical masks or face

coverings pursuant to the pandemic protocol, they could not be positively

identified.

      On April 11, 2020, Jimenez was served with the charge at issue. Jimenez

pled not guilty and requested a polygraph examination. Asserting neither the

video evidence nor the reporting officers positively identified any inmates who

took part in the incident, Jimenez argued that insufficient evidence entitled him

to a polygraph examination.       A DOC administrator disagreed and denied

Jimenez's request, concluding: "There [we]re no issues or any other concerns


                                                                           A-3928-19
                                         3
noted that c[ould] not be addressed by the [h]earing [o]fficer at [Jimenez's]

hearing."

      Through his counsel substitute, Jimenez submitted a written statement

denying the charge. Similar to half the inmates involved, Jimenez claimed he

was in his bunk during the incident. Maintaining there was insufficient evidence

to establish his identity, Jimenez claimed the DOC had "a preconceived notion

to everyone's guilt."

      Although Jimenez was afforded the opportunity to present witnesses on

his behalf at the hearing, he declined to do so. The hearing officer also granted

Jimenez's request to present confrontation questions to two officers and a

lieutenant – all of whom answered the twenty written questions submitted by

counsel substitute. In view of the hazards attendant to the ongoing pandemic,

the hearing officer denied in-person confrontation.     Because all sixty-three

inmates were charged following the incident, the hearing officer denied

individual requests for witnesses and evidence. Noting "the state of emergency"

resulting from the pandemic caused "prisons to functionally operate with only

essential personnel[,]" the hearing officer reasoned that permitting individual

requests would cause "mass disruption."




                                                                           A-3928-19
                                       4
      On April 30, 2020, the hearing officer issued a written decision,

concluding Jimenez "encouraged inmates to riot," thereby committing the

prohibited act charged. In reaching her decision, the hearing officer found the

evidence adduced at the hearing established: (1) Jimenez "was part of a group

that received orders"; (2) the orders were comprehensible; (3) "[t]he orders were

loud enough that the entire group could have heard the orders"; (4) the inmates

had sufficient time to follow the orders; (5) none of the inmates who received

the orders complied; and (6) the escort reports demonstrate that Jimenez was

part of the group.

      The hearing officer imposed the following sanctions:              210-day

administrative segregation as a Category A offense pursuant to N.J.A.C. 10A:4-

5.1(e); ninety-day loss of commutation time; and ten-day loss of recreation

privileges. In doing so, the hearing officer recognized:

                   In prison culture, said behaviors must be taken
            extremely seriously and cannot be tolerated. Inmates
            [sic] behaviors could have led to violence and injuries
            for staff and inmates. Orders are mandatory and must
            be followed immediately. Inmates [sic] actions caused
            S[pecial] O[perations] G[roup], central transportation,
            [and] the K[-]9 . . . unit to be dispatched and mass
            overtime as the entire second shift was mandatory due
            to this incident. Said behaviors cannot be tolerated and
            any future behavior of this type must be deterred for
            safety and security purposes. Prison[]s function on
            order. No mental health evaluation noted. Inmates

                                                                           A-3928-19
                                       5
            [sic] charge history noted.      Leniency provided;
            max[imum] sanction not given for [C]ategory A charge.

      Jimenez's administrative appeal was denied. The DOC, acting through

assistant superintendent Heather Griffith, upheld the hearing officer's decision.

The administrator elaborated:

            All procedural safeguards were adhered to by the
            [h]earing [o]fficer and found to be in accordance with
            [the applicable regulations]. The video supports that all
            inmates were actively engaged in the incident whether
            acting out [or] refusing to disp[e]rse. There is no video
            evidence that any inmate took precaution to recuse
            himself during the incident to his bunk or uncover his
            face to ensure identity for non-participation.
            Additionally, the custody interviews were consistent in
            their responses. There is no support or compelling
            argument to not support the sanction as written.

This appeal followed.

      On appeal Jimenez raises the following points for our consideration:

            [POINT I]. The Decision Below Must Be Reversed
            Because the DHO's Findings and Conclusions Were
            Not Based On Substantial Evidence In The Record.

            [POINT II]. The Decision Below Must Be Reversed
            Because Jimenez Was Denied His Right To
            Confrontation.

            [POINT III]. The Decision Below Must Be Reversed
            Because Jimenez Was Denied The Opportunity To
            Submit To A Polygraph Examination.



                                                                           A-3928-19
                                       6
      Our scope of review of an agency decision is limited. In re Stallworth,

208 N.J. 182, 194 (2011); Malacow v. N.J. Dep't of Corr., 457 N.J. Super. 87,

93 (App. Div. 2018).         Reviewing courts presume the validity of the

"administrative agency's exercise of its statutorily delegated responsibilities."

Lavezzi v. State, 219 N.J. 163, 171 (2014). "We defer to an agency decision

and do not reverse unless it is arbitrary, capricious[,] or unreasonable or not

supported by substantial credible evidence in the record." Jenkins v. N.J. Dep't

of Corr., 412 N.J. Super. 243, 259 (App. Div. 2010). "'Substantial evidence'

means 'such evidence as a reasonable mind might accept as adequate to support

a conclusion.'" Figueroa v. N.J. Dep't of Corr., 414 N.J. Super. 186, 192 (App.

Div. 2010) (quoting In re Pub. Serv. Elec. & Gas Co., 35 N.J. 358, 376 (1961)).

      As we have long recognized, "[p]risons are dangerous places, and the

courts must afford appropriate deference and flexibility to administrators trying

to manage this volatile environment." Russo v. N.J. Dep't of Corr., 324 N.J.

Super. 576, 584 (App. Div. 1999). A reviewing court "may not substitute its

own judgment for the agency's, even though the court might have reached a

different result." Stallworth, 208 N.J. at 194 (quoting In re Carter, 191 N.J. 474,

483 (2007)). "This is particularly true when the issue under review is directed




                                                                             A-3928-19
                                        7
to the agency's special 'expertise and superior knowledge of a particular field.'"

Id. at 195 (quoting In re Herrmann, 192 N.J. 19, 28 (2007)).

      However, our review is not "perfunctory," nor is "our function . . . merely

[to] rubberstamp an agency's decision[.]" Figueroa, 414 N.J. Super. at 191

(citation omitted).   "[R]ather, our function is 'to engage in a careful and

principled consideration of the agency record and findings.'" Ibid. (quoting

Williams v. Dep't of Corr., 330 N.J. Super. 197, 204 (App. Div. 2000)). It is

well settled that an agency's "interpretation of the law and the legal

consequences that flow from established facts are not entitled to any special

deference." Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J.

366, 378 (1995).

      Pursuant to N.J.A.C. 10A:4-4.1(a):

                   An inmate who commits one or more of the
            following numbered prohibited acts shall be subject to
            disciplinary action and a sanction that is imposed by a
            Disciplinary Hearing Officer . . . . Prohibited acts
            preceded by an asterisk (*) are considered the most
            serious and result in the most severe sanctions . . . .
            Prohibited acts are further subclassified into five
            categories of severity (Category A through E) with
            Category A being the most severe and Category E the
            least severe.

      A Category A offense, including prohibited act *.252 encouraging others

to riot, "shall result in a sanction of no less than 181 days and no more than 365

                                                                            A-3928-19
                                        8
days of administrative segregation per incident." A hearing officer's finding that

an inmate committed a prohibited act must be supported by "substantial

evidence." N.J.A.C. 10A:4-9.15(a).

      Applying these standards to the present matter, we discern no basis to

disturb the DOC's decision. There was substantial credible evidence in the

record to support the finding of guilt. Although the inmates wore masks, the

video evidence and reporting officers' statements exposed the inmates' non-

compliance with the lock-up order. Recognizing Jimenez's precise role in the

incident could not be established, the hearing officer nonetheless was

unpersuaded by Jimenez's unsupported assertion that he had returned to his

bunk. Rather, the credible evidence in the record established Jimenez, and the

multitude of inmates housed on Unit 2R, defied repeated orders and refused to

"count up." That conduct interfered with the administrators' attempt "to manage

th[e unit's] volatile environment." Russo, 324 N.J. Super. at 584.

      In addition, the sanctions, as lessened by the hearing officer, were

commensurate with the severity of the infraction and authorized under N.J.A.C.

10A:4-5.1(e) for an asterisk offense. Asterisk offenses "are considered the most

serious and result in the most severe sanctions[.]" N.J.A.C. 10A:4-4.1(a).




                                                                            A-3928-19
                                        9
      We have also considered and reject Jimenez's assertion that he was denied

due process.    Although inmates are not entitled to the same due process

protections as criminal defendants, they are guaranteed certain limited

protections. See McDonald v. Pinchak, 139 N.J. 188, 194 (1995); Avant v.

Clifford, 67 N.J. 496, 523 (1975).

      Here, Jimenez was given written notice of the charge at least twenty-four

hours before the hearing was originally scheduled;1 provided with counsel

substitute; offered an opportunity to call and confront witnesses; and received a

written statement of the evidence relied upon and the reasons for the discipline.

Further, in view of the sheer volume of inmates charged in the same incident

and the ongoing pandemic impact on personnel, we reject Jimenez's argument

that he was improperly denied the right to submit individual confrontation

questions. We find nothing in the record to suggest that this determination was

arbitrary, capricious, or unreasonable.

      Finally, we are unpersuaded by Jimenez's argument that he was

improperly denied the opportunity to take a polygraph examination. We have

long recognized an inmate does not have the right to a polygraph test to contest


1
   The hearing was held on April 30, 2020 following multiple postponements,
including Jimenez's request for confrontation of officers, polygraph request, and
to permit the hearing officer to review the record.
                                                                           A-3928-19
                                      10
a disciplinary charge. Johnson v. N.J. Dep't of Corr., 298 N.J. Super. 79, 83

(App. Div. 1997). "An inmate's request for a polygraph examination shall not

be sufficient cause for granting the request." N.J.A.C. 10A:3-7.1(c). Indeed,

N.J.A.C. 10A:3-7.1(c) "is designed to prevent the routine administration of

polygraphs, and a polygraph is clearly not required on every occasio n that an

inmate denies a disciplinary charge against him." Ramirez v. Dep't of Corr., 382

N.J. Super. 18, 23-24 (App. Div. 2005). A "prison administrator's determination

not to give a prisoner a polygraph examination is discretionary and may be

reversed only when that determination is 'arbitrary, capricious or unreasonable.'"

Id. at 24. "[A]n inmate's right to a polygraph is conditional and the request

should be granted when there is a serious question of credibility and the denial

of the examination would compromise the fundamental fairness of the

disciplinary process." Id. at 20.

      In the present matter, the administrator determined all issues raised by

Jimenez could be decided by the hearing officer. Notably, the administrator did

not reference any issues of credibility raised in Jimenez's request. That is

because Jimenez sought a polygraph examination to challenge the reporting

officers' "conclusory statements" and lack of specific identification. However,

Jimenez presented no evidence to support his bald assertion that he was in his


                                                                            A-3928-19
                                       11
bunk during the incident or otherwise contradict the video evidence that none of

the inmates had "counted up" or remained in their assigned bunks. Nor has

Jimenez identified any extrinsic evidence in the record that would involve

credibility.   We are therefore satisfied the administrator did not abuse her

discretion by denying the request for a polygraph examination.

      To the extent we have not specifically addressed Jimenez's remaining

contentions, we find they lack sufficient merit to warrant discussion in our

written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-3928-19
                                       12